Exhibit 10.5
AMAG PHARMACEUTICALS, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT
NON-PLAN INDUCEMENT GRANT
Name of Grantee:  
No. of Restricted Stock Units:  
Grant Date:  ,
AMAG Pharmaceuticals, Inc. (the “Company”) hereby grants an award of the number
of Restricted Stock Units listed above (an “Award”) to the Grantee named above,
as an inducement grant made pursuant to Rule 5635(c)(4) of the NASDAQ Listing
Rules. Each Restricted Stock Unit shall relate to one share of Common Stock, par
value $0.01 per share (the “Stock”) of the Company. For the avoidance of doubt,
this Award is not issued under the Company’s [insert name of current plan] (the
“Plan”) and does not reduce the share reserve under the Plan. However, for
purposes of interpreting the applicable provisions of this Award, the terms and
conditions of the Plan (other than those applicable to the share reserve) shall
govern and apply to this Award as if such Award had actually been issued under
the Plan.
1.Restrictions on Transfer of Award. This Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee, and any
shares of Stock issuable with respect to the Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of until (i) the
Restricted Stock Units have vested as provided in Section 2 of this Agreement
and (ii) shares of Stock have been issued to the Grantee in accordance with the
terms of the Plan and this Agreement.
2.Vesting of Restricted Stock Units. The restrictions and conditions of
Section 1 of this Agreement shall lapse on the Vesting Date or Dates specified
in the following schedule so long as the Grantee remains in a Business
Relationship (as defined in Section 3 below) on such Dates. If a series of
Vesting Dates is specified, then the restrictions and conditions in Section 1
shall lapse only with respect to the number of Restricted Stock Units specified
as vested on such date.
Incremental Number ofRestricted Stock Units Vested
Vesting Date_____________ (___%)____________________________
(___%)____________________________ (___%)_______________

The Administrator may at any time accelerate the vesting schedule specified in
this Section 2.
3.Termination of Business Relationship.
Page 1 of 4



--------------------------------------------------------------------------------



(a)If the Grantee’s Business Relationship terminates for any reason (including
death or disability) prior to the satisfaction of the vesting conditions set
forth in Section 2 above, any Restricted Stock Units that have not vested as of
such date shall automatically and without notice terminate and be forfeited, and
neither the Grantee nor any of his or her successors, heirs, assigns, or
personal representatives will thereafter have any further rights or interests in
such unvested Restricted Stock Units. Notwithstanding the foregoing, under
certain circumstances set forth in the Employment Agreement dated as of
__________ by and between the Company and the Grantee (the “Employment
Agreement”), and subject to compliance by the Grantee with the requirements of
the Employment Agreement related to such circumstances, the vesting of unvested
Restricted Stock Units may be accelerated as provided in and subject to the
terms of the Employment Agreement.
(b) “Business Relationship” means service to the Company or any of its
Subsidiaries, or its or their successors, in the capacity of an employee,
officer, director, consultant or advisor. For purposes hereof, a Business
Relationship shall not be considered as having terminated during any military
leave, sick leave, or other leave of absence if approved in writing by the
Company and if such written approval, or applicable law, contractually obligates
the Company to continue the Business Relationship of the Grantee after the
approved period of absence (an “Approved Leave of Absence”). For purposes
hereof, a Business Relationship shall include a consulting arrangement between
the Grantee and the Company that immediately follows termination of employment,
but only if so stated in a written consulting agreement executed by the Company.
4.Issuance of Shares of Stock. As soon as practicable following each Vesting
Date (but in no event later than two and one-half months after the end of the
year in which the Vesting Date occurs), the Company shall issue to the Grantee
the number of shares of Stock equal to the aggregate number of Restricted Stock
Units that have vested pursuant to Section 2 of this Agreement on such date and
the Grantee shall thereafter have all the rights of a stockholder of the Company
with respect to such shares.
5.Incorporation of Plan. As stated above, this Award is not granted pursuant to
the Plan. Instead, this Award is granted as an inducement grant pursuant to Rule
5635(c)(4) of the NASDAQ Listing Rules. However, for purposes of interpreting
the application provisions of this Award, the terms and conditions of the Plan
(other than those applicable to the share reserve), including the powers of the
Administrator set forth in Section 2(b), shall govern and apply to this Award as
if such Award had actually been issued under the Plan. Capitalized terms in this
Agreement shall have the meaning specified in the Plan, unless a different
meaning is specified herein.
6.Tax Withholding. The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Company for payment
of any Federal, state, and local taxes required by law to be withheld on account
of such taxable event. The Company shall satisfy the required tax withholding
obligation by withholding from shares of Stock to be issued to the Grantee a
number of shares of Stock with an aggregate Fair Market Value that would satisfy
the withholding amount due; provided, however, that the amount withheld does not
Page 2 of 4

--------------------------------------------------------------------------------



exceed the maximum tax rate. In addition, by acceptance of this Award, the
Grantee agrees that for all outstanding restricted stock unit awards of the
Company that the Grantee holds that have not yet vested, the Company shall
satisfy any required tax withholding obligation by withholding from shares of
Stock to be issued under such awards a number of shares of Stock with an
aggregate Fair Market Value that would satisfy the withholding amount due;
provided however, that the amount withheld does not exceed the maximum tax rate.
7.Section 409A of the Code. This Agreement shall be interpreted in such a manner
that all provisions relating to the settlement of the Award are exempt from the
requirements of Section 409A of the Code as “short-term deferrals” as described
in Section 409A of the Code.
8.No Obligation to Continue Business Relationship. Neither the Company nor any
Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Grantee’s Business Relationship, and neither the Plan nor this
Agreement shall interfere in any way with the right of the Company or any
Subsidiary to terminate the Business Relationship of the Grantee at any time.
9.Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.
10.Data Privacy Consent. In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Grantee (i) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate. The Grantee shall have access to, and the right
to change, the Relevant Information. Relevant Information will only be used in
accordance with applicable law.
11.Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business to the attention of the Company’s Treasurer and
shall be mailed or delivered to the Grantee at the address on file with the
Company or, in either case, at such other address as one party may subsequently
furnish to the other party in writing.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




Page 3 of 4

--------------------------------------------------------------------------------



SIGNATURE PAGE TO AMAG PHARMACEUTICALS, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT



  AMAG PHARMACEUTICALS, INC.       By:    Name: Scott D. Myers  Title: President
and Chief Executive Officer      



The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned, and the undersigned acknowledges receipt of
a copy of this entire Agreement, a copy of the Plan, and a copy of the Plan’s
related prospectus. Electronic acceptance of this Agreement pursuant to the
Company’s instructions to the Grantee (including through an online acceptance
process) is acceptable.



 Dated:        Grantee's Signature           Grantee's name and
address:                         



Page 4 of 4